Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,
Plaintiffs,
Vv. : Case No.

KEY COLONY BEACH MOTEL, INC. , a
Maryland corporation, dba Key Colony Beach
Motel,

Defendant.

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other
individuals similarly situated, (sometimes referred to as Plaintiff’), hereby sues the Defendant, KEY
COLONY BEACH MOTEL, INC. , a Maryland corporation, dba Key Colony Beach Motel,
(sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation
expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.
(“ADA”).

1. Plaintiff is a resident of Broward County, is sui juris, and qualifies as an individual
with disabilities 7 defined by the ADA. Plaintiff is unable to engage in the major
life activity of walking more than a few steps without assistive devices. Instead,
Plaintiff is bound to ambulate in a wheelchair or with a cane or other support and has
limited use of her hands. She is unable to tightly grasp, pinch or twist her wrist to
operate equipment. When ambulating beyond the comfort of her own home, Plaintiff

must primarily rely on a wheelchair. Plaintiff requires accessible handicap parking
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 10

spaces located closest to the entrances of a facility. The handicap and access aisles
must be of sufficient width so that she can embark and disembark from a ramp into
her vehicle. Routes connecting the handicap spaces and all features, goods and
services of a facility must be level, properly sloped, sufficiently wide and without
cracks, holes or other hazards that can pose a danger of tipping, catching wheels or
falling. These areas must be free of obstructions or unsecured carpeting that make
passage either more difficult or impossible. Amenities must be sufficiently lowered
so that Plaintiffcan reach them. She has difficulty operating door knobs, sink faucets,
or other operating mechanisms that require tight grasping, twisting of the wrist or
pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a
danger of scraping or burning her legs. Sinks must be at the proper height so that she
can put her legs underneath to wash her hands. She requires grab bars both behind
and beside a commode so that she can safely transfer and she has difficulty reaching
the flush control if it is on the wrong side. She has difficulty getting through
doorways if they lack the proper clearance.

oe Plaintiff is an advocate of the rights of similarly situated disabled persons and isa
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their websites are in
compliance with the ADA.

3. According to the county property records, Defendant owns a place of public
accommodation : defined by the ADA and the regulations implementing the ADA,

28 CFR 36.201(a) and 36.104. The place of public accommodation that the

2
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 10

Defendant owns is a place of lodging known as Key Colony Beach Motel, 441 E.
Ocean Drive, Key Colony Beach, FL 33051, and is located in the County of
MONROE (hereinafter "Property").

4, Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA because the
injury occurred in this district.

3 Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title
Ill of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See also 28
U.S.C. § 2201 and § 2202.

6. As the owner of the subject place of lodging, Defendant is required to comply with
the ADA. As such, Defendant is required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set
forth in the regulations promulgated by the Department Of Justice. Said regulations
are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act
Architectural Guidelines ("ADAAGs'"), and the 2010 ADA Standards, incorporated
by reference into the ADA. These regulations impose requirements pertaining to
places of public accommodation, including places of lodging, to ensure that they are
accessible to disabled individuals.

7. More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following
requirement:

Reservations made by places of lodging. A public accommodation that owns,
leases (or leases to), or operates a place of lodging shall, with respect to
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 10

reservations made by any means, including by telephone, in-person, or through a
third party -
(i) Modify its policies, practices, or procedures to ensure that individuals
with disabilities can make reservations for accessible guest rooms during
the same hours and in the same manner as individuals who do not need
accessible rooms;
(ii) Identify and describe accessible features in the hotels and guest rooms
offered through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a
given hotel or guest room meets his or her accessibility needs;
(iii) Ensure that accessible guest rooms are held for use by individuals
with disabilities until all other guest rooms of that type have been rented
and the accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of
guest rooms and ensure that the guest rooms requested are blocked and
removed from all reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of
whether a specific room is held in response to reservations made by others.

8. These regulations became effective March 15, 2012.

9. Defendant, either itself or by and through a third party, implemented, operates,
controls and or maintains websites for the Property which contains an online
reservations system. These websites are located at www.kcbmotel.com. This term
also includes all other websites owned and operated by Defendant or by third
parties to book or reserve guest accommodations at the hotel including booking
.com, priceline.com and agoda.com. The purpose of these websites is so that
members of the public may reserve guest accommodations and review
information pertaining to the goods, services, features, facilities, benefits,
advantages, and accommodations of the Property. As such, these websites are

subject to the requirements of 28 C.F.R. Section 36.302(e).
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 10

10.

Prior to the commencement of this suit, Plaintiff visited the websites on March
21, 29, 30, 31 and April 1, July 17, 20, 21, 30 and August 2, 2019 to review and
assess the accessible features at the Property and ascertain whether they meet the
requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs.
However, Plaintiff was unable to do so because Defendant failed to comply with
the requirements set forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff
was deprived the same goods, services, features, facilities, benefits, advantages,
and accommodations of the Property available to the general public. Specifically,
(a) the website kcbmotel.com/en-us does not contain reference to any
accessible rooms, no option to book an accessible room, no information as to
whether, or where, it offers complianr/accessible roll-in showers, tubs, built in
seating, commodes, grab bars, sinks, wrapped pipes, sink and door hardware,
properly located amenities, sufficient manuevering spaces, compliant doors,
furniture, controls and operating mechanisms. It also does not contain any
information as td whether all goods, facilities and services at the property are
connected by a compliant accessible route. Nor does the website contain any
information as to the accessibility of routes connecting all the features of the
hotel, the transaction counter, parking, and common area restrooms. The website
does not give any information as to whether accessible rooms are on the ground
floor or if an elevator is provided within an accessible route. The website does not

give any information regarding the pool/pools having an accessible lift. The hotel

claims to have an outdoor swimming pool, vending machine, snorkeling, private
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 6 of 10

11.

Lee

13,

beach area and free private parking. There is no information on the websites as to
whether any or all of these hotel features are accessible.

(b) the website booking.com offered no option to book an accessible room. Although
hotel amenities, room types and room amenities are all listed in detail, no information is
given about accessibility in the hotel other than the statement “Facilities for disabled
guests”.

(c) the website priceline.com offered no option to book an accessible room. Although
hotel amenities, room types and room amenities are listed in detail, not information is
given about accessibility in the hotel other than the statements “Facilities for disabled
guests” and “Handicapped rooms/facilities”.

In the near future, Plaintiff intends to revisit Defendant's websites and/or online
reservations system in order to test them for compliance with 28 C.F.R. Section
36.302(e) and/or to utilize the websites to reserve a guest room and otherwise
avail herself of the goods, services, features, facilities, benefits, advantages, and
sscommodations of the Property.

Plaintiff is continuously aware that the subject websites remain non-compliant and
that it would be a futile gesture to revisit the websites as long as those violations
exist unless she is willing to suffer additional discrimination.

The violations present at Defendant's websites infringe Plaintiff's right to travel
free of discrimination and deprive her of the information required to make
meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as the result of the discriminatory conditions present at
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 7 of 10

14.

15.

16.

Defendant's website. By continuing to operate the websites with discriminatory
conditions, Defendant contributes to Plaintiff's sense of isolation and segregation
and deprives Plaintiff the full and equal enjoyment of the goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at Defendant's website, and knowing
that it would be a futile gesture to return to the websites unless she is willing to
endure additional discrimination, Plaintiff is deprived of the same advantages,
privileges, goods, services and benefits readily available to the general public. By
maintaining a websiteswith violations, Defendant deprives Plaintiff the equality of
opportunity offered to the general public.

Plaintiff has suffered and will continue to suffer direct and indirect injury as a
result of the Defendant's discrimination until the Defendant is compelled to
modify its websites to comply with the requirements of the ADA and to
continually monitor and ensure that the subject websites remains in compliance.
Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to these
websites. Plaintiff has reasonable grounds to believe that she will continue to be
subjected to discrimination in violation of the ADA by the Defendant.

The Defendant has discriminated against the Plaintiff by denying her access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,

advantages and/or accommodations of the subject website.
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 8 of 10

17.

18.

19.

20.

The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the
ADA as requested herein.

Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et seg. and 28 CFR 36.302(e). Furthermore, the
Defendant continues to discriminate against the Plaintiff and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §
12205 and 28 CFR 36.505.

Pursuant to 42 USC. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

subject websites to make it readily accessible and useable to the Plaintiff and all
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 9 of 10

other persons with disabilities as defined by the ADA and 28 C.F.R. Section
36.302(e); or by closing the websites until such time as the Defendant cures its
violations of the ADA.
WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title II] of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

b. Injunctive relief against the Defendant including an order to revise its websitesto
comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

maintain the websitesto ensure that it remains in compliance with said requirement.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.
Respectfully Submitted,

Thomas B. Bacon, P.A.
644 North Mc Donald St.
Mt. Dora, FL 32757

ph. (954) 478-7811
tbb@thomasbaconlaw.com
Florida Bar. Id. No. 139262

American Justice, P.A.

412 NE 4" Street

Fort Lauderdale, FL 33301
Theresa@americanjusticepa.com
954-592-0546
Case 0:19-cv-61945-RAR Document 1 Entered on FLSD Docket 08/02/2019 Page 10 of 10

By: _/s/ Theresa B. Edwards
Theresa B. Edwards FBN 252794
